EXHIBIT 10.44
 
 
SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NON-EMPLOYEE DIRECTORS
(As of February 19, 2009)
 
 
The following summarizes, as of February 19, 2009, the current cash compensation
and benefits received by the Company’s non-employee Directors of the Board of
Directors of CryoLife. It is intended to be a summary of existing arrangements,
and in no way is intended to provide any additional rights to any non-employee
Director.
 
 
Annual Retainer and Committee Chair Fees
 
Each of the non-employee Directors receives an annual cash retainer of $40,000.
The Audit Committee Chairman receives an additional $10,000 chairman’s fee, the
Compensation Committee Chairman receives an additional $7,500 chairman’s fee and
the Regulatory Affairs and Quality Assurance Policy Committee Chairman receives
an additional $5,000 chairman’s fee. CryoLife pays all of these fees in cash, on
a monthly basis. The Presiding Director also receives an additional $25,000
retainer, with $10,000 paid in cash on a monthly basis and $15,000 paid in
restricted stock that vests 12 months after the date of issuance.
 
Restricted Stock Grants
 
The annual equity portion of non-employee Director compensation is paid in the
form of an annual grant of 6,250 shares of restricted stock. These shares
are issued each year following the annual meeting of stockholders and vest on
the first anniversary of issuance. The size and terms of the grant are subject
to annual reevaluation by the Compensation Committee. If a Director ceases to
serve as a Director for any reason, he will forfeit any unvested portion of the
award.
 